Citation Nr: 0929779	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for chronic ear, nose 
and throat problems, claimed as a sinus condition.

3.  Entitlement to service connection for arthritis of the 
hips.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from June 1942 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That rating decision, in part, denied service connection for 
the disabilities claimed above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2006 rating decision, the RO denied service 
connection for multiple disabilities claimed by the Veteran, 
including:  an eye disorder; chronic ear, nose and throat 
problems, claimed as a sinus condition; and arthritis of the 
hips.  In February 2007, the Veteran submitted a Notice of 
Disagreement (NOD) with respect to all three of these 
disabilities.  However, in June 2007, the RO issued a 
statement of the case (SOC) only with respect to the issue of 
service connection for the Veteran's claimed eye disability.  
A SOC on the issues of service connection for chronic ear, 
nose and throat problems, claimed as a sinus condition and 
arthritis of the hips must be issued to the Veteran.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with claim and no 
statement of the case has been issued, Board should remand, 
not refer, that issue to the RO to issue statement of the 
case). 

The Veteran failed to report for his previously scheduled VA 
Compensation and Pension examinations.  He indicated that he 
was out of state at the time the prior examinations were 
scheduled.  He has indicated a willingness to report for 
examination.  The Veteran's representative has also requested 
he be afforded a Compensation and Pension examination.  
Accordingly, he should be afforded the opportunity to report 
for a Compensation and Pension examination.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue the appellant a SOC for the 
issues of service connection for:  

*	chronic ear, nose and throat 
problems, claimed as a sinus 
condition.

*	arthritis of the hips.

The appellant must be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2008).  If a timely 
substantive appeal is filed with 
respect to this issue, the RO should 
undertake any development deemed 
appropriate and then the case must be 
returned to the Board for further 
appellate consideration of this issue.

2.  The veteran should be accorded a VA 
eye examination.  The report of 
examination should include a detailed 
account of all manifestations of eye 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is specifically 
requested to review the medical evidence 
of record with attention to the Veteran's 
service treatment records and his 
separation examination report an private 
medical records showing current eye 
disabilities.  The examiner is requested, 
if possible, to indicate an opinion as to 
the etiology of any current eye disorder 
found to be present.  Specifically, is it 
at least as likely as not (50 percent 
probability) that any current eye disorder 
is related to military service, to include 
duties as an automatic pilot and bomb 
sight mechanic?  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, readjudicate 
the appellant's claim for service 
connection for an eye disorder.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

